DETAILED ACTION
Following applicant’s amendment filed 8/09/2022, claim(s) 1-20 are pending with claims 16-20 withdrawn from consideration.  Claims 1-15 are treated on their merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “a sealing interface with between the housing” should be “a sealing interface between the housing”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “coupled to the the interface surface” should be “coupled to the interface surface”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “a sealing interface with between the housing” should be “a sealing interface between the housing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vicars (US Patent 8584700).
Regarding Claim 1, Vicars discloses a pressure relief valve (the valve of Vicars is capable of acting as a pressure relief valve because it opens upon a predetermined pressure threshold), comprising: a housing (seat 12 forms a housing); a structure (valve head 20) configured to deflect relative to the housing (i.e. the valve head 20 moves relative to the stationary body 10 and seat 12 and therefore is seen to “deflect” relative to the housing 12), wherein the structure 20 comprises a tapered portion (wall 58 defines a tapered portion as shown in Figure 1); and a seal 66 configured to form a sealing interface (insert 66 serves as the principal sealing element; col. 4, lines 4-7) with between the housing 12 and an interface surface (at edge 68 of recess 64) on an interior surface of the tapered portion (as shown in Figure 1; the tapered portion at wall 58 includes an interface surface at edge 68 which is on an interior surface of the tapered portion; that is, the recess 64 defines an “interior surface” of the tapered portion relative to wall 58 – i.e. the recess defines an interior of the tapered portion; it is noted that the limitation of an “interior surface” does not require an inwardly facing surface).
Regarding Claim 2, Vicars further discloses a conduit 10 (10 defines a passage therethrough and therefore is seen as readable as a conduit), wherein the housing 12 and the structure 20 are mounted to the conduit (at least because both are within the conduit).
Regarding Claim 8, Vicars further discloses a biasing member 34 configured to apply a biasing force against the structure 20, wherein the seal 66 is coupled to the interface surface (at edge 68) on interior surface of the tapered portion (as described above; the seal is provided within the recess 64 which defines an interior surface of the tapered portion), and wherein the biasing member 34 is configured to bias the structure 20 and the seal 66 toward an interface surface 38t of the housing 12.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manska (US Patent 4919167).
Regarding Claim 1, Manska discloses a pressure relief valve (the valve of Manska is capable of acting as a pressure relief valve because it opens upon a sufficent pressure threshold; abstract), comprising: a housing 20; a structure 50 configured to deflect relative to the housing (portion 58 deflects relative to the housing), wherein the structure 50 comprises a tapered portion (flange portion 58 defines a tapered portion as the thickness is reduced as shown in Figure 1); and a seal (seat member 70 defines a seal between the valve head and the housing) configured to form a sealing interface with between the housing 20 and an interface surface 60 on an interior surface of the tapered portion 58 (as shown in Figure 1).
Regarding Claim 2, Manska further discloses a conduit (although not shown, there are inherently conduits which are coupled to ports 112, 114, and 116 as shown in Figure 4), wherein the housing 20 and the structure 50 are mounted to the conduit (via one of the ports described above).
Allowable Subject Matter
Claims 9-15 are allowed.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that none of the previously applied art teaches the new limitations requiring a structure with a tapered portion and an interface surface on an interior surface of the tapered portion.  However, as described above, both Vicars and Manska teach valves having structures with tapered portions.  Additionally, the valves of Vicars and Manska each include a seal on an interior surface of the respective tapered portions as described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lace (US Patent 4350176) teaches a valve head having a tapered portion and a seal located on the inner surface of the tapered portion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753